Clark, J.
The indictment in this case charges that appellant “ did unlawfully, at and upon a certain gaming-table and gaming device known and described as a ten-ball alley, then and there kept and exhibited by E. E. O’Brien, bet and wager certain money.” This charges no offence against the law, because it fails to aver that the table or device was kept or exhibited “ for the purpose of gaming.” Booth v. The State 26 Texas, 203 ; Negro Ben v. The State (present term), ante, p. 107. Such averment is unnecessary only in cases where the indictment charges a betting at one of the games expressly named in the statute. Penal Code, art. 360.
The judgment is reversed and the cause remanded.

Reversed and remanded.